DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 1-11 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, US Pub 2019/0361636 in view of Okazawa, US Pub 2012/0033257.
            As to claim 1 [independent], Ren teaches a print system [fig. 1, element 2; 0022   Ren teaches image printing system 2] comprising a print apparatus [fig. 1, element 10; 0024] and a server [fig. 1, element 50; 0024] configured to communicate with the print apparatus [fig. 1; 0024  Ren teaches the server 50 communicates with the printer 10 and client terminals 90], wherein
             the print apparatus [fig. 1, element 10; 0024] receives print job data from a terminal device not via the server and stores the received print job data [fig. 2; 0038-0041  Ren teaches that the printer 10 received print data directly from the terminal 90 not via the server 50 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process], 
             Ren doesn’t teach the server transmits screen information that is information on a screen associated with printing based on the print job data, which is stored in the print apparatus and received from a terminal device not via the server to the print apparatus, the screen information comprising a script within an HTML file, and 
             the print apparatus displays, based on the script of the screen information received from the server and a browser execution section of the print apparatus, the screen and, when a print instruction operation is performed on the displayed screen, the script causes the print apparatus to execute printing based on the print job data stored in the print apparatus.
              Okazawa teaches the server transmits screen information that is information on a screen associated with printing based on the print job data [figs. 10, 13-14; 0117-0121, 0133-0139  Okazawa teaches that the server 100 transmits the screen data in the HTML file associated with print setting of the print data to the printer 6000], which is stored in the print apparatus and received from a terminal device not via the server to the print apparatus (abstract, 0014-0016, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process), the screen information comprising a script within an HTML file [0137  Okazawa teaches that the screen information is the script within the HTML file], and 
             the print apparatus displays, based on the script of the screen information received from the server and a browser execution section of the print apparatus, the screen [abstract, 0014-0016, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process] and, when a print instruction operation is performed on the displayed screen, the script causes the print apparatus to execute printing based on the print job data stored in the print apparatus [abstract, 0070-0072  Okazawa teaches that the printer 6000 received print data directly from the terminal 5000 not via the server 100 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Okazawa teaching to which server transmits screen information that is information in a HTML script associated with printing based on the print job data to modify Ren’s teaching for generating screen information used for setting an extended function and receives extended setting information input through a screen displayed on a printer based on the screen information. Server applies image processing to print data received from the printer based on content of the extended setting information and transmits the print data, to the printer. The suggestion/motivation for doing so would have been benefitted to the user to enable generation of an extended setting user interface (UI) adapted to various classes devices including a device having low display capability and a device having a web browser, and enables displaying color bitmaps with high resolution.

             As to claim 2 [dependent from claim 1], Ren teaches wherein the print apparatus transmits print instruction request information for requesting a print instruction to the server when a print instruction operation is performed on the screen[fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and issued/requested print instruction to the server 50. Then the printer 10, in response to the print request, received the print data from the server 50 and instructed to perform print data processing task],  
             the server56 transmits print instruction information indicating the print instruction to the print apparatus when the server receives the print instruction request information from the print apparatus [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and issued/requested print instruction to the server 50. Then the printer 10, in response to the print request, received the print data from the server 50 and instructed to perform print data processing task], and 
              the print apparatus executes printing based on the print job data stored in the print apparatus when the print apparatus receives the print instruction information from the server [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and issued/requested print instruction to the server 50. Then the printer 10, in response to the print request, received the print data from the server 50 and instructed to perform print data processing task and the printer 10 executes printing process for producing print data of the one or more print job on physical sheet].
                          
            As to claim 3 [dependent from claim 1], Ren teaches wherein the print apparatus
             executes, based on print instruction information indicating a print instruction generated by the script included in the screen information, printing based on the print job data stored in the print apparatus when a print instruction operation is performed on the screen [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet].          
 
            As to claim 4 [dependent from claim 1], Ren teaches wherein the screen corresponds to a selection screen for selecting the print job data stored in the print apparatus [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job that is stored in the printer 10 and provide instruction to the printer 10 for printing process for producing print data of the print job on physical sheet], and
               the server [fig. 1, element 50; 0024] receives, from the terminal device, print job associated information associated with the print job data transmitted from the terminal device to the print apparatus [fig. 3; 0045-0050  Ren teaches that the server 50 received the user’s information related to the print data from the client terminal 90 and the printer 10 received print data directly from the terminal 90 not via the server 50 and either temporarily or permanently stores the received print data in its memory, then performs printing process (see at least fig. 2 & paras., 0038-0041)],57 and 
              generates, based on the received print job associated information, the selection screen and transmits screen information of the generated selection screen to the print apparatus [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet]. 
             
           As to claim 5 [dependent from claim 1], Ren teaches wherein the screen corresponds to a selection screen for selecting the print job data stored in the print apparatus [fig. 2 & paras., 0038-0041  Ren teaches that the screen is displayed related to the print data for selecting the print data which was stored in the printer’s memory],
            the print apparatus transmits, to the server, print job associated information associated with the print job data received from the terminal device [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet], and 
             the server generates, based on the received print job associated information, the selection screen and transmits screen information of the generated selection screen to the print apparatus [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet].       

            As to claim 6 [dependent from claim 1], Ren teaches wherein the print apparatus generates, based on the screen information received from the server and print job associated information associated with the print job data stored in the print apparatus, a selection screen for selecting the print job58 data [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet], and 
             displays the generated selection screen as the screen [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet].
             
              As to claim 7 [dependent from claim 6], Ren teaches wherein the print apparatus generates the selection screen in accordance with the script included in the screen information received from the server [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet]. 
              
              As to claim 8 [dependent from claim 1], Ren teaches wherein the print apparatus receives an input of authentication information from a user and transmits the received authentication information to the server [fig. 3, steps “T32”, “T40” & fig. 4, steps “T120”, “T124”; 0040, 0045, 0049-0050, 0053 Ren teaches that the printer 10 received the authentication information and transmitted it to server 50 (please see fig. 4, steps “T120”, “T124” & 0053)], and 
             the server performs, based on the received authentication information, user authentication, and transmits screen information to the print apparatus when the user authentication is successfully performed [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet, when the authentication process has performed successfully as the user has been authenticated successfully] and does not transmit the screen information to the print apparatus when the user authentication fails [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet, and the server 50 obviously will not transmitted the screen information to the second printer 10, when the authentication process hasn’t performed successfully as the user hasn’t been authenticated as an authorized user].

              As to claim 9 [dependent from claim 8], Ren teaches wherein the server59 [fig. 1, element 2; 0045]
               transmits, to the print apparatus, screen information of a screen associated with printing based on print job data of a user of which user authentication is successfully performed [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet, when the authentication process has performed successfully as the user has been authenticated successfully], and 
              the print apparatus executes printing, based on the print job data of the user of which the user authentication is successfully performed among the print job data stored in the print apparatus [fig. 1, elements 23, 32, 1 & fig. 12; 0107-0112  Ren teaches that the printer 10 received the screen data information associated with the print data from the server 50 and displays screens associated with the print data to select and performs different processes associated with the print data, and then finally executes printing process. Meaning that the server 50 transmitted the screen information and the printer 10 received the transmitted screen information that can be interpreted as the print job lists and print settings information which are displayed on a screen of the printer 10, and the user has selected one or more displayed print job and provide instruction the printer 10 for printing process for producing print data of the print job on physical sheet].
                           
            As to claim 10 [independent], However, the independent claim 10 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 10 would be rejected based on same rationale as applied to the independent claim 1. 

             As to claim 11 [independent], However, the independent claim 11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 11 would be rejected based on same rationale as applied to the independent claim 1.                     
                           
Response to Arguments
5.          Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
6.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674